DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.
Response to Amendment
The amendments, filed on April 12, 2021, have been entered. Applicant cancelled claims 1-20 and added new claims 21-40. Claims 21-40 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 25, 26, 28, 35, 36, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25 and 35 recite limitation “the second network slice instance" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 26 and 36 recite limitation “teaches terminate a network connection based on the first RAT”. It is not clear whether “a network connection” is a new network connection based on the first RAT or refers to “a wireless connection” based on the first RAT of claim 21.
Claims 28 and 38 recite limitation “the second network slice instance" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21-26 and 31-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kedalagudde et al. (US PGPUB No. 20190150082), hereinafter, Kedalagudde .
Reagading claim 21:
Kedalagudde teaches:
(Fig. 1A shows UE 102 (electronic device) with various wireless network (RAT). See at least paragraphs 0019, 0032 discussing the same): 
while the communication circuit is connected with a data network based on a first RAT, receive an input for executing an application stored in the memory (Fig. 11 shows device is camped on 5G and  paragraph 0094 explains the same.  Paragraph 0096, lines 1-2, teaches UE initiates an application App01 as stated “The V2X UE 1102 may subsequently initiate use of a third application (App01).”), 
in response to the input: execute the application, identify a second RAT indicated by RAT type included in requirement information of the application (Fig. 11 shows App01 prefers LTE over 5G. Paragraph 0096, lines 2-5, teaches application category (requirement information) of App01 prefers LTE over as stated “The V2X UE 1102 may determine at operation 1326 from the V2X category ID.fwdarw.RAT ID mapping table 1120 that App01 belongs to application category 1, for which use of the LTE RAT is preferred.” ), and 
in response to the second RAT is different from the first RAT, connect with the data network based on the second RAT, and perform, based on the second RAT, data transmission associated with the application (Fig. 11 shows App01 is connected using LTE. Paragraph 0096, lines 5-8, teaches establishing a data link using LTE as stated “The V2X UE 1102 may discover and establish connection with the LTE RSU 1106 and establish a data link for App01 with the LTE RSU 1106 using a first set of LTE subcarriers.”).
As to claim 22, the rejection of claim 21 is incorporate. Kedalagudde teaches all the limitations of claim 21 as shown above.
(Fig. 11 shows 5G and LTE).
As to claim 23, the rejection of claims 21 and 22 are incorporate. Kedalagudde teaches all the limitations of claims 21 and 22 as shown above.
Kedalagudde further teaches wherein the second RAT is 5th generation network protocol, and the first RAT is 3rd generation network protocol or 4, generation network protocol (Fig. 11 shows 5G and LTE).
As to claim 24, the rejection of claim 21 is incorporate. Kedalagudde teaches all the limitations of claim 21 as shown above.
Kedalagudde further teaches identify network capability information of a core node, in response to identifying that the core network is possible to support the second RAT, connect with the data network based on the second RAT (see at least paragraphs 0068 and 0069). 
As to claim 25, the rejection of claims 21 and 24 are incorporate. Kedalagudde teaches all the limitations of claims 21 and 24 as shown above.
Kedalagudde further teaches identify location information of the electronic device, in response to identifying that the application is possible to transmit data in a location identified the location information, connect with the data network based on the second network slice instance (see at least paragraphs 0103 and 0104).
As to claim 26, the rejection of claim 21 is incorporate. Kedalagudde teaches all the limitations of claim 21 as shown above.
Kedalagudde further teaches terminate a network connection based on the first RAT (see at least paragraph 0076).
Regarding claim 31:

Claim 32 is directed towards a method performed by the electronic device of claim 22. Accordingly, it is rejected under similar rationale.
Claim 33 is directed towards a method performed by the electronic device of claim 23. Accordingly, it is rejected under similar rationale.
Claim 34 is directed towards a method performed by the electronic device of claim 24. Accordingly, it is rejected under similar rationale.
Claim 35 is directed towards a method performed by the electronic device of claim 25. Accordingly, it is rejected under similar rationale.
Claim 36 is directed towards a method performed by the electronic device of claim 26. Accordingly, it is rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 29, 30, 37, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kedalagudde in view of Salkintzis (US PGPUB No.20170245316), hereinafter, Salkintzis.
As to claim 27, the rejection of claim 21 is incorporate. Kedalagudde teaches all the limitations of claim 21 as shown above.

In the same field of endeavor, Salkintzis teaches when the application is installed in the electronic device or an update associated with the application is performed, update the requirement information in the memory (paragraph 0116, lines 6-12, “For example, the user may give permission for the application 404 to utilize one or more application categories during installation of the application 404. As another example, the user may dynamically indicate permission to utilize a particular application category, such as in response to a prompt from the OS 406”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kedalagudde to incorporate the teaching of Salkintzis to store the requirement information of an application during the installation of the application. One would be motivated to do so since such information helps selecting appropriate network (see lines 1-3, paragraph 0114 of Salkintzis stating “The application category parameter 421 helps the OS 406 and/or the eNB 416 select an appropriate network slice for supporting the requested connection”).
As to claim 29, the rejection of claim 21 is incorporate. Kedalagudde teaches all the limitations of claim 21 as shown above.
Kedalagudde does not teach in response to the second RAT is different from the first RAT, identify a plurality of network slice instances of a core node based on the second RAT, identify a first network slice instance among the plurality of the network slice instances based on parameters included in requirement information, and connect with the data network based on the first network slice instance of the core node based on the second RAT.
In the same field of endeavor, Salkintzis teaches in response to the second RAT is different from the first RAT, identify a plurality of network slice instances of a core node based on the second RAT, (see at least paragraph 0114 discussing selecting appropriate network slice based on the application requirement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kedalagudde to incorporate the teaching of Salkintzis for selecting appropriate network slice based on the application requirement. One would be motivated to do so to accommodate applications with varying requirements (see paragraph 0113 of Salkintzis).
As to claim 30, the rejection of claims 21 and 29 are incorporate. Kedalagudde teaches all the limitations of claims 21 and 29 as shown above.
Kedalagudde does not teach identify the first network slice instance based on a priority of the parameters, wherein the parameters include at least one of an ultra-reliable and low latency communication (URLLC), LADN, SSC mode, or latency.
In the same field of endeavor, Salkintzis teaches identify the first network slice instance based on a priority of the parameters, wherein the parameters include at least one of an ultra-reliable and low latency communication (URLLC), LADN, SSC mode, or latency (see at least paragraph 0113 mentioning low-latency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kedalagudde to incorporate the teaching of Salkintzis for selecting appropriate network slice based on latency requirement. One would be motivated to do so to support mission critical application (see paragraph 0113 of Salkintzis).
Claim 37 is directed towards a method performed by the electronic device of claim 27. Accordingly, it is rejected under similar rationale.
Claim 39 is directed towards a method performed by the electronic device of claim 29. Accordingly, it is rejected under similar rationale.
Claim 40 is directed towards a method performed by the electronic device of claim 30. Accordingly, it is rejected under similar rationale.
Claims 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kedalagudde in view of Ashrafi (US PGPUB No. 20180376338), hereinafter, Ashrafi.
As to claim 28, the rejection of claim 21 is incorporate. Kedalagudde teaches all the limitations of claim 21 as shown above.
Kedalagudde does not teach wherein the second network slice instance is possible to support at least one of at least one of a session and service continuity (SSC) mode, an edge computing technology, or local area data network (LADN).
Ashrafi teaches wherein the second network slice instance is possible to support at least one of at least one of a session and service continuity (SSC) mode, an edge computing technology, or local area data network (LADN) (see at least paragraph 0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kedalagudde to incorporate the teaching of Ashrafi about network slice supporting edge computing. One would be motivated to do use edge computing to minimize latency (see paragraph 0004 of Ashrafi)
Claim 38 is directed towards a method performed by the electronic device of claim 28. Accordingly, it is rejected under similar rationale.
Conclusion
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571)272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
             May 20, 2021



	/KAMAL HOSSAIN/               Examiner, Art Unit 2457